FILED
                                UNITED STATES DISTRICT COURT                                      AUG 13 2009
                                FOR THE DISTRICT OF COLUMBIA
                                                                                          Clerk, U.S. District and
                                                                                            Bankruptcy Courts

Douglas McLaren,                                  )
                                                  )
                   Plaintiff,                     )
                                                  )
                   v.                             )       Civil Action No.
                                                  )                             02 1528
Barack Obama, President of the                    )
United States,                                    )
                                                  )
                   Defendant.                     )


                                      MEMORANDUM OPINION

            This matter is before this court on the plaintiffs application to proceed in forma pauperis,

pro se complaint, motion for immediate injunction, motion to seal, and motion for appointed

legal counsel. The court will grant the application, dismiss the complaint because it fails to state

a claim upon which relief may be granted against this defendant, and deny all pending motions as

moot.

            The complaint seeks "immediate relief of phys[ic ]al, civil momentary harm," Complaint

at 2, and 4.7 trillion dollars in damages, id. at 4. The remainder of the four pages ofthe

complaint consists of incoherent phrases and terms, such as the following:

            Religious persecution, political persecution, difirmation [sic], slander, criminal
            slander, discrim[in]ation, racism, reverse racism discrim[in]ation. Sexual
            harassment harassment, invasion of privacy invasion criminal invasion of privacy
            violation of domain, to violations of sovereign domain. Invasion of domain of
            legal filings, retal[ia]tory acts. Interference with legal filings ....

Id. at 2.

            This court is obligated by federal law to dismiss a complaint that is filed without

prepayment of filing fees whenever it determines that the complaint fails to state a claim upon
which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Here, the complaint does not

contain any factual allegations to establish that the plaintiff has suffered an injury attributable to

the defendant. In fact, the only reference to the defendant outside the caption is found on the last

page of the complaint in a sentence that reads in whole: "Sex crime, pornography on innocent

person by Barack Obama, counterpart relatory [sic] acts." Complaint at 4. The next, and last,

allegation in the complaint states in whole: "Inciting race political religous assaults with injuries

as relatory." Id. The allegations in the complaint do not state a claim upon which relief may be

granted against the defendant, and the court will dismiss the complaint.

       An appropriate order accompanies this memoran




                                                 -2-